Citation Nr: 0919512
Decision Date: 05/14/09	Archive Date: 06/02/09

DOCKET NO.  06-36 011	)	DATE MAY 14 2009
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS), for accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1968 to April 1972.  He died in May 2005.  The Appellant is his widow (surviving spouse).  She appealed to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied her claims for service connection of ALS  for purposes of accrued benefits, and for the cause of the Veterans death.  

The Board issued a decision in November 2008 also denying these claims.  Later that same month, in response, and in additional supplemental argument submitted in January 2009, the Appellants representative filed a motion for reconsideration of the Boards decision  citing a failure to consider a relevant, recent change in a VA regulation (namely, 38 C.F.R. § 3.318 (2008), effective September 23, 2008) allowing presumptive service connection for ALS.  Because of this regulatory change and resulting need to vacate the Boards decision, the Board determined in March 2009 that the motion for reconsideration of its decision was moot.  So the Board notified the Appellant and her representative accordingly.

The Board has since vacated that November 2008 decision (under separate cover) and is readjudicating the claims in this decision on a de novo basis.


 FINDINGS OF FACT

1.  The Veteran died in May 2005; his death certificate lists the causes of death as anoxic encephalopathy and complete heart block as complications of ALS.  

2.  The Veteran had no service-connected disability at the time of his death.

3.  Prior to his death, however, the Veteran had filed a claim in February 2005 for service connection for ALS, and this claim was pending at the time of his death.  

4.  The Appellant, the Veterans surviving spouse, filed a claim for accrued benefits in June 2005, one month after his death.

5.  Primarily on the basis of a November 2006 report by the National Academy of Sciences Institute of Medicine (IOM), VA has determined there is an association or correlation between active military service and the later development of ALS, absent affirmative evidence to the contrary, which there is none in this particular instance.


CONCLUSION OF LAW

A presumptively service-connected disability, ALS, caused or contributed substantially or materially to the Veterans death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.318, 3.1000 (2008). 


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, in light of the fact that the Board is granting the Appellants claims, there is no need to discuss whether VA has satisfied its duties to notify and assist.  

II.  Cause of Death

The Veteran was diagnosed with ALS in June 2003.  After his ALS diagnosis, also more commonly referred to as Lou Gehrigs disease, his health rather rapidly deteriorated eventually resulting in his death in May 2005.  The causes of his death listed on the death certificate are anoxic encephalopathy and complete heart block with ALS listed as an other significant condition contributing to death.  The Appellant-widow has since filed her cause-of-death claim.

The law provides Dependency and Indemnity Compensation (DIC) for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

 Effective September 23, 2008, VA issued a new regulation establishing presumptive service connection for ALS.  38 C.F.R. § 3.318 (2008).  The regulation provides that the development of ALS manifested at any time after discharge or release from service is sufficient to establish service connection for that disease.  However, service connection will not be established (1) if there is affirmative evidence that ALS was not incurred during or aggravated by service; (2) if there is affirmative evidence that ALS is due to the Veteran's own willful misconduct; or (3) if the Veteran did not have active, continuous service of 90 days or more.  Id.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

 Applying the new § 3.318 to the facts of this case, the Veteran served on active duty for more than 90 days and subsequently developed ALS.  There is no affirmative evidence this condition was due to factors or circumstances unrelated to his military service or as a result of his willful misconduct.  So the presumption of service connection applies.

As his ALS is presumptively linked to his military service, the Board must next determine if this service-connected condition caused or contributed substantially or materially to the Veterans death.  His death certificate, as mentioned, expressly listed ALS as an other significant condition contributing to death.  Therefore, there is sufficient evidence to attribute his death to a service-connected cause.

Inasmuch as the medical evidence attributes the Veterans death to a presumptively service-connected condition, ALS, service connection for the cause of his death is warranted.  Accordingly, the Appellants claim is granted.

III.  Accrued Benefits

Shortly before his death in May 2005, the Veteran had filed a claim for service connection for ALS in February 2005.  And shortly after his death, the Appellant  as his lawful surviving spouse, filed a claim for accrued benefits.  

Benefits to which a beneficiary was entitled at his death, based on evidence on file at the date of death or under existing ratings or decisions, i.e., accrued benefits, will be paid to survivors as provided by law.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

 In order for a Claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  

The Federal Circuit Court specified that a claim must have been filed by or on behalf of the Veteran prior to his death in the specific form prescribed by the Secretary in accordance with 38 U.S.C.A. § 5101(a) (West 2005).  Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  

The Veteran had a pending claim at the time of his death for service connection for ALS, which ultimately proved fatal.  As discussed above, service connection for ALS is warranted on a presumptive basis under the new 38 C.F.R. § 3.318 (2008).  Consequently, the Appellant is entitled to accrued benefits under § 3.1000(a), as she is the Veterans lawful surviving spouse and filed her claim for accrued benefits within one year of his death.

Accordingly, service connection for ALS for accrued benefits purposes is granted.


 ORDER


The claim for service connection for the cause of the Veteran's death is granted.  

The claim for service connection for ALS, for accrued benefits, is also granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans Appeals


  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
Jun 2008	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help Veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at:  http://www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).

VA FORM
Jun 2008 	 4597	Page 2	SUPERSEDES VA FORM 4597, Oct 2007, WHICH WILL NOT BE USED


Citation Nr: 0838338	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), for accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Navy from May 1968 
to April 1972.  He died in May 2005.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from an August 2005 administrative 
decision and a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied her claims for service 
connection of ALS - for purposes of accrued benefits, and 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in May 2005; his death certificate lists 
the causes of death as anoxic encephalopathy and complete 
heart block as complications of ALS.  

2.  The veteran had no service-connected disability at the 
time of his death.

3.  At the time of his death, he had pending claims for 
service connection for ALS, right foot drop, paralysis of 
right lower extremity, paralysis of left foot and paralysis 
of right hand (major).  

4.  The appellant filed a claim for accrued benefits in June 
2005, one month after the veteran's death.   

5.  There was no diagnosis of ALS during the veteran's 
military service, or within one year of his discharge, and 
the medical evidence of record does not suggests a 
correlation between his terminal ALS and his military 
service.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.1(k). 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2008). 

2.  The veteran's ALS was not incurred in or aggravated by 
his military service and may not be presumed to have been so 
incurred, for purposes of accrued benefits.  38 U.S.C.A. §§ 
101, 1101, 1110, 1112, 1113, 5107, 5121 (West 2007); 
38 C.F.R. §§ 3.1(k), 3.102, 3.303, 3.307, 3.309, 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the appellant in 
May and August 2005, prior to the initial adjudication of her 
claims in August and September 2005.  The letters informed 
her of the evidence required to substantiate her claims and 
of her and VA's respective responsibilities in obtaining 
supporting evidence.  A letter complying with Dingess, 
apprising her of the downstream disability rating and 
effective date elements of her claims, was sent in October 
2006 just prior to the issuance of the SSOC in November 2006, 
wherein the RO readjudicated her claims based on any 
additional evidence received since the initial adjudicatory 
decisions and SOC, and in response to that additional notice.  
See Mayfield IV and Prickett, supra.

A claim for accrued benefits, by its very nature, is a claim 
for past-due and unpaid benefits, so it must be adjudicated 
on the basis of the evidence of record at the relevant time 
in question - the date of the veteran's death.  And because, 
on the basis of this evidence limited to this time frame, no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating the claim, any 
deficiencies of notice or assistance are moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the duty to notify and assist is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  The Court has held that, in such cases where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nevertheless, VA fulfilled its duty to assist the appellant 
by obtaining all relevant evidence in support of her claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the 
veteran's service medical records (SMRs) and private 
treatment records from four different physicians.  VA also 
obtained his private medical records from the Mayo Clinic.  
There is no indication of any outstanding records pertaining 
to the appellant's claim.  

VA also requested a medical nexus opinion in October 2006 to 
determine whether the veteran's ALS, sequelae and subsequent 
death were attributable to his military service, including 
from Smallpox vaccinations, possible exposure to Agent 
Orange, and an arm wound.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.



II.  Cause of Death

The veteran was diagnosed with ALS in June 2003.  After his 
ALS diagnosis, his health rapidly deteriorated eventually 
resulting in his death.  The causes of his death listed on 
the May 2005 death certificate are anoxic encephalopathy and 
complete heart block with ALS listed as an other significant 
condition contributing to death.

The appellant believes the veteran's death is attributable to 
his military service.  She asserts three possible service-
related causes for his ALS (Lou Gehrig's disease):  Smallpox 
inoculation, Agent Orange exposure and/or aluminum poisoning.  
Unfortunately, though, the preponderance of the evidence is 
against her claim, so it must be denied.

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain conditions, including organic diseases of 
the nervous system like ALS, are chronic per se and therefore 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).

A contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.

It is recognized that there are primary causes of death that, 
by their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the 
appellant must somehow link the veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  As a lay person, she does not have the necessary 
medical training and/or expertise to establish this link, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's SMRs dated from 1968 to 1972 contain no 
evidence of any treatment or diagnosis of ALS, or even 
relevant complaints or possible symptoms of this condition 
while he was in service.  38 C.F.R. § 3.303(b).  Thus, in the 
absence of any ALS symptoms in service, his service medical 
records provide highly probative evidence against the claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).



As there is no record of relevant symptoms, diagnosis or 
treatment in service, chronicity of disease in service is not 
established, in turn requiring a showing of continuity of 
symptomatology after service to support the claim and medical 
evidence linking the continuous symptomatology to the claimed 
condition, ALS.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  And since there is no medical indication the 
veteran had ALS within one year after his military service 
ended, certainly not to the required 10-percent disabling, 
the condition cannot be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The post-service evidence of record indicates the veteran 
first sought treatment for symptoms of weakness and 
incoordination in 2002, approximately thirty years after 
discharge from service.  In these records, he reported first 
noticing symptoms approximately one year before seeking 
treatment, so in 2001 or thereabouts.  Such a lengthy period 
of time between the alleged events in service and the initial 
manifestation of the symptoms provides compelling evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Following a June 2003 neurological evaluation,  Dr. D.R. 
diagnosed the veteran with ALS, but stated in the report that 
there was "no known etiology."  Obviously then, this 
statement does not provide the required linkage to the 
veteran's military service.  

In January 2005, the veteran asked his physician, Dr.G.R., to 
write a letter to VA stating whether the multiple Smallpox 
inoculations he had received in service could have caused his 
ALS.  Dr. G.R. wrote a letter to VA stating the veteran's 
"medical history includes multiple vaccinations for various 
infectious agents."  However, this letter does not include a 
medical opinion that the vaccinations caused his ALS or any 
endorsement of this theory as a possible cause.

In October 2006, post mortem, a VA compensation examiner 
reviewed the veteran's entire medical record to determine 
whether his ALS could have been related to his military 
service, and more specifically to any of the three theories 
the appellant-widow is advancing.  The VA examiner indicated 
that, while some studies have proposed a link between 
vaccinations and motor neuron diseases, such as ALS, these 
studies have not been widely accepted by the scientific 
community.  The examiner determined that the Smallpox 
vaccinations were not the cause of the veteran's ALS.  

The VA examiner also considered an in-service accident where 
an aluminum chip hit the veteran's arm and required sutures 
to close the wound.  The examiner found that the quantity of 
aluminum that may have entered the veteran's arm was not 
sufficient to cause aluminum poisoning.  Additionally, 
aluminum is not a likely cause of ALS, for much the same 
reason as the Smallpox vaccinations are not, because the 
medical literature on a link between aluminum and 
neurological disorders is scant and unconvincing.  

As for the possibility of ALS caused by Agent Orange 
exposure, the VA examiner did not answer that question as the 
record did not show the veteran was ever stationed in the 
Republic of Vietnam or anywhere else that Agent Orange 
exposure is presumed.  Concerning this, his records show he 
was stationed aboard the USS Yorktown CVS-10, the USS Wasp 
CVS-18, and the USS Saratoga CVA-60, none of which travelled 
to the South Pacific during his tour of duty.

Since the VA medical examiner based his opinion on a thorough 
review of the record, including the veteran's history of 
service, the Board finds that his opinion constitutes 
compelling evidence against the appellant's cause-of-death 
claim.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

The appellant-widow submitted fourteen Internet articles on 
ALS and possible theories on its etiology ranging from 
additives in vaccinations to heavy metal exposure to exposure 
to pesticides.  The articles also included a troubling 
finding of increased incidence of ALS in military personnel.  
But the VA compensation examiner took all of this into 
consideration in formulating his opinion and did not find 
this evidence sufficiently persuasive - when considering the 
specific facts of this particular case, to warrant providing 
a favorable opinion.

Where medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion, a claimant 
may use such evidence to meet the requirement for a medical 
nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an 
attempt to establish a medical nexus between service and a 
disease or injury solely by generic information in a medical 
journal or treatise "is too general and inclusive."  Sacks v. 
West, 11 Vet. App. 314, 317 (1998) (holding that a medical 
article that contained a generic statement regarding a 
possible link between a service-incurred mouth blister and a 
present pemphigus vulgaris condition did not satisfy the 
nexus element).  Still, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").



Here, though, as mentioned, the October 2006 VA compensation 
examiner did not agree with or otherwise subscribe to the 
findings noted in the treatise evidence the appellant-widow 
had submitted.  The treatise and news article information she 
submitted reflect general information on ALS symptoms, 
speculation that exposure to certain types of chemicals may 
lead to a higher incidence of ALS, and a suggestion of a 
higher incidence of ALS among certain military personnel, 
but without any indication of possible causes.  This 
evidence, therefore, is only entitled to limited probative 
value as it is not supported by any definitive or concrete 
medical opinions.  In sum, even considering this additional 
evidence, the competent evidence of record reflects no 
relationship between one of the causes of the veteran's 
death, ALS, and his military service.

On review of all the evidence submitted, the Board is without 
an opinion linking the cause of the veteran's death, ALS, to 
his military service that ended many years earlier, indeed 
decades.  The Court has repeatedly indicated that when a 
physician is unable to make this necessary connection between 
the currently claimed disability and service, there is no 
basis to grant the claim. See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (collectively 
indicating that, while an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, a 
doctor's equivocal opinion phrased in terms of "may or may 
not" be related to service is an insufficient basis for an 
award of service connection).



Absent evidence of a nexus, service connection for cause of 
death is not warranted.  For the reasons and bases discussed 
above, the Board finds no evidence of record showing service 
connection of the veteran's ALS was warranted or that a 
service-connected disability caused or contributed 
substantially or materially to his death, or was in any way 
etiologically linked to active military service or to any 
service-connected disability.  Although the Board recognizes 
the veteran's honorable service and sympathizes with the 
appellant's loss of her husband, given the evidence of 
record, service connection for the cause of the veteran's 
death is not warranted.  Moreover, because the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, the benefit-of-the-doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Accrued Benefits

Before his death in May 2005, the veteran had filed claims 
for service connection for ALS and its sequelae in February 
2005.  Shortly after his death, the appellant filed a claim 
for accrued benefits.  

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, 
will be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  


The Federal Circuit Court specified that a claim must have 
been filed on or behalf of the veteran prior to his death in 
the specific form prescribed by the Secretary in accordance 
with 38 U.S.C.A. § 5101(a) (West 2005).  Jones, 136 F.3d at 
1299.  Further, a "claim for VA benefits pending on the date 
of death" means a claim filed with VA that had not been 
finally adjudicated by VA on or before the date of death.  38 
C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  

While the veteran did have a pending claim at the time of his 
death and the appellant filed her claim for accrued benefits 
within one year of his death, for the reasons and bases 
discussed above, there are no grounds to grant his claim for 
service connection because the competent medical evidence of 
record, namely, the October 2006 VA compensation examiner's 
opinion, discounts any notion that the veteran's ALS was in 
any way related to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Therefore, as the veteran's claim for service connection is 
denied, there are no benefits accrued to the appellant as his 
surviving spouse.




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  

The claim for service connection for ALS, for accrued 
benefits, also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


